Citation Nr: 1308742	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  10-24 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee disability (other than service-connected bony fragment of the right tibia and osteochondrosis), to include patellofemoral syndrome with osteoarthritis and/or osteopenia with possible stress reactions to the proximal tibia, to include as secondary to service-connected bony fragment of the right tibia, and/or pes planus with degenerative joint disease.

2.  Entitlement to service connection for a left knee disability, to include patellofemoral syndrome with osteoarthritis and/or osteopenia with possible stress reactions to the proximal tibia, to include as secondary to service-connected bony fragment of the right tibia and/or pes planus with degenerative joint disease.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from June 1957 to June 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2011, the Veteran cancelled a previously requested videoconference hearing before the Board and the record does not reflect that the Veteran has asked for the hearing to be rescheduled or has renewed in writing his request for a hearing.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).

The Board has reviewed both the Veteran's physical claims files and his Virtual VA file so as to insure a total review of the evidence.

The Board remanded these matters in December 2011 and October 2012 to obtain a VA examination and opinion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a) (2).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board concludes that another remand is necessary for further development prior to adjudicating the issues on appeal.  The Board finds the record is insufficient to decide the claim on all applicable theories of service connection, including direct service connection.

Initially, the Board notes that the Veteran filed his claim for service connection for an irregular bony fragment of the right tibia and osteochondrosis of the right tibia, and service connection for a left knee disability, to include as secondarily caused or aggravated by the right knee disabilities.  Service connection has been established for a bony fragment of the right tibia and osteochondrosis of the right tibia.  However, as the evidence indicates the Veteran has also been diagnosed with patellofemoral syndrome and osteoarthritis of both knees, as well as osteopenia with possible stress reactions to the proximal tibia, bilaterally, on VA examination in November 2012, the issues remaining for consideration on appeal are as characterized on the title page of this remand.  

The remands in December 2011 and October 2012 directed VA to provide VA examinations to address the issue of service connection for bilateral knee disabilities by offering opinions as to whether the Veteran's bilateral patellofemoral syndrome with osteoarthritis is caused or aggravated by his now service-connected bony fragment of the right tibia and/or his service connected bilateral pes planus disability.  Significantly, the Veteran has also stated that he first developed knee problems prior to being discharged from service, and that he continued to have problems today.  The Veteran would be entitled to service connection for bilateral disability if the evidence showed his bilateral knee disability is directly related to service, as opposed to it resulting from the service-connected bony irregular fragment and/or pes planus disabilities.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim). 

Thus, the Board has determined that an addendum opinion should be obtained from the November 2012 examiner to determine whether the Veteran has bilateral disability etiologically related to an event (disease or injury) in service.  Also, an opinion as to whether osteopenia with possible stress reactions to the proximal tibia, bilaterally, noted on VA examination in November 2012, is proximately due to, or chronically aggravated by service-connected right knee disability, and/or pes planus, would be useful prior to appellate consideration of the issues on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to the same examiner who performed the November 2012 VA knee examination, or if unavailable, to have another competent VA examiner, to review the file.  The claims file should be made available to the examiner in conjunction with obtaining nexus opinions and/or examination.  If the examiner believes it is necessary, provide a VA examination in order to provide the requested opinions, such examination should be scheduled, and all testing should be conducted.  A complete rationale must be provided for any opinion offered.  The examiner is asked to address:

* Whether it is at least as likely as not (probability of 50 percent) that any current left knee disability or right knee disability not already service connected (to include patellofemoral syndrome with osteoarthritis, and/or osteopenia with possible stress reactions to the proximal tibia, bilaterally, is related to an event (injury or disease) in service?
                
* Whether it is at least as likely as not (probability of 50 percent) that any current left or right knee disability not already service connected (to include patellofemoral syndrome with osteoarthritis, and/or osteopenia with possible stress reactions to the proximal tibia, bilaterally), is proximately due to, or chronically aggravated by, service-connected irregular bony fragment of the right knee/osteochondrosis, Osgood- Schlatter's disease, or pes planus/flat feet?

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion is beyond what may be reasonably concluded based on the evidence of record.  Any additional development deemed necessary to provide the requested opinion should be identified.

The VA examiner is also asked to consider that the Veteran is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. 

2.  After the development requested is completed, readjudicate the claims for service connection for left and right knee disabilities, to include as secondary to service-connected right knee disability and/or pes planus, based on a review of the entire evidentiary record.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



